In a proceeding pursuant to CPLR article 78 to prohibit respondent warden from feeding personnel of the Unified Court System during terms of the Supreme Court of the State of New York held at Green Haven Correctional Facility, petitioner inmate appeals from a judgment of the Supreme Court, Dutchess County (Rosenblatt, J.), dated September 2, 1983, which dismissed the proceeding.
Judgment affirmed, without costs or disbursements.
Petitioner lacks standing to bring the instant proceeding (see Valley Forge Coll, v Americans United, 454 US 464, 483-484; Flast v Cohen, 392 US 83, 106). Even were we to consider the petition on the merits, we would still affirm. There exist substantial legitimate State interests (e.g., reducing security risks and promoting economy of personnel) reasonably served by providing food to the court staff, including court-appointed counsel, and petitioner himself concedes in his brief that “perhaps the practise [sic] of feeding the personnage [sic] of the court at its terms at prison facilities assists the work of the Supreme Court, by enabling it to review more expediously [sic] the various complaints of prisoners”. O’Connor, J. P., Brown, Lawrence and Eiber, JJ., concur.